Citation Nr: 1748802	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  08-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disease (to include emphysema, chronic obstructive pulmonary disease (COPD), sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules), to include as due to exposure to asbestos, ionizing radiation, or environmental hazards.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1978 to November 1981.

This matter came to the Board of Veterans' Appeals (Board) on appeal from March a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the September 2007 rating decision, the RO denied service connection for mild emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules.

The Veteran testified before the Board at a March 2010 hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In December 2010, July 2012, and May 2014, the Board remanded the claim of service connection for a respiratory disease for further development.  The record indicates that there has been substantial compliance with the terms of the Board's remand directives.  Neither the Veteran nor his representative has argued otherwise.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

A respiratory disease, to include emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules, has not been shown to have had its onset in service or for many years thereafter, nor is such disability shown to have been caused by active military service, to include claimed exposure to asbestos, ionizing radiation, or environmental hazards.


CONCLUSION OF LAW

The criteria for an award of service connection for a respiratory disability, to include emphysema, COPD, sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules, has not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

At the Veteran's October 1977 military enlistment examination, his lungs, including chest X-ray, were noted as normal.  The Veteran reported a prior hospitalization in 1969 for bronchitis, with no recurrence.  In-service treatment records (STR) indicate that the Veteran was treated for symptoms of an upper respiratory infection in January 1978 and June 1981.  A December 1979 clinical evaluation revealed that the Veteran's lungs and chest were examined and determined to be normal.  At the Veteran's November 1981 military separation medical examination, his lungs and chest were evaluated and reported as normal.  On a Report of Medical History completed by the Veteran at the time of his separation examination, the Veteran responded, "Yes" to a question of whether he had now, or had ever had, "ear, nose, or throat trouble."  The examiner noted that all affirmative answers had been evaluated and found to be of no clinical significance at that time.  The examiner noted that there was no radiation physical or notice of exposure.
 
The Veteran's exposure to ionized radiation was tracked on DA Form 1141, Record of Occupational Exposure to Ionizing Radiation.  The Veteran was evaluated for exposure on April 4, 1978, August 15, 1978, and January 24, 1979.  His radiation exposure on each date was noted at a total of 00.000-rem dosage.  The remarks section denotes that block 13 should read 0 for the Veteran's lifetime dosage, and block 14 should read 15.000 versus 10.000 for permissible lifetime dosage.  Lifetime dosages were amended from 10.000 to 15.000 during the period of the Veteran's evaluation. 
 
In August 2004, the Veteran submitted an Initial Application for Compensation benefits in which he denied any in-service exposure to ionizing radiation or asbestos.  
 
In June 2006, the Veteran submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including respiratory disease.  The Veteran asserted exposure to ionizing radiation while serving aboard ship in Scotland.  The reported source of his exposure was from a spill on board a nuclear submarine.  See January 2005 Correspondence, September 2007 Radiation Risk Activity Worksheet, and November 2007 Correspondence.
 
The Veteran has also asserted exposure to asbestos and environmental hazards such as mold, mildew, silica, sandblast dust, and raw sewage in the performance of his job duties as a hull technician and throughout his living quarters.  See August 2006 Correspondence, September 2007 Correspondence, August 2008 Correspondence, and March 2010 Hearing Testimony. 
 
In support of the Veteran's claim, the RO obtained VA treatment records, private treatment records, and Social Security Administration records (SSA) for the period of June 1990 to February 2017.  The Veteran has submitted several articles and publications concerning sarcoidosis, lung disease, asbestos exposure, radiation exposure, and environmental exposures, to include mold, mildew, sandblasting dust, silica, and lead paint.  The Veteran has also submitted lay statements from fellow shipmates concerning exposure to asbestos and environmental hazards.
 
SSA records dated May 1992 revealed that the Veteran was determined to have a low back disability.  The records were silent of complaints, treatment, or a diagnosis of a respiratory disability.  
 
In November 2006, the Veteran submitted a copy of an email sent to him by Lung Line Nurse.  The email text stated that computed tomography scan findings that were described were "compatible with pulmonary asbestos[sic] and emphysema."  
 
In pertinent part, post-service treatment records indicate that the Veteran has been treated for lung-related disabilities.  In a December 2005 private treatment record, a CT scan revealed no finding of pulmonary embolus.  A few calcified lung nodules indicative of granulomatous disease was noted.  The examiner further noted the presence of mild emphysema.  In May 2006, the Veteran was negative for chronic lung disease, asthma, tracheobronchitis, and pneumonia.  
 
A June 2006 private treatment record indicated that the Veteran had an abnormal CT scan during an evaluation for pulmonary emboli.  There was evidence of previous granulomatous disease.  The examiner noted two small, less than 6 millimeter, nodules in the right side, and approximately a 1 centimeter nodule in the lingual.  A follow-up CT showed absence of the one on the left, but did show the other two on the right side had not changed.  The examiner noted that the disappearance of the lesion on the left indicated his certainty that this was evidence of previous infection, but that the Veteran would need to follow-up chest CT scans every 6 months to monitor the right lung nodules.  A subsequent CT scan in May 2007 showed right lung nodules that had not progressed in size over the past 2 years, and were assessed as benign.  The finding of mild mediastinal lymphadenopathy was also noted to be stable.  In June 2007, CT scan results showed a stable benign right lung nodule and mild mediastinal adenopathy.  The examiner noted the findings as unremarkable.  In July 2007, a biopsy of the right middle lobe showed no evidence of malignancy.  The examiner noted a cluster of non-necrotizing hyalinized nodules and histopathological findings consistent with sarcoidosis.  
 
Pulmonary function testing performed in April 2008 revealed combined severe obstructive and mild to moderate restrictive pulmonary impairment.  In February 2009, an examiner described diffuse pulmonary changes consistent with the inhalation of a pulmonary irritant such as tobacco smoke.
 
Review of VA medical record shows treatment of symptoms associated with sarcoidosis, diagnosed in 2006, and COPD.  In July 2007, the Veteran's lung windows demonstrated no lung masses.  Nodular parenchymal density observed in right upper lobe unchanged from previous exam with opacity in left lung base medially unchanged compared to previous examination.  In August 2007, the examiner noted that the Veteran's breathing problems appeared to be a combination of obesity induced alveolar hypoventilation, obstructive sleep apnea (OSA), hypothyroidism, sarcoidosis, and mild COPD.  An October 2007 VA medical record indicated a 1 cm pulmonary nodule in the right mid-lung field which was seen on the previous examination.  Calcified nodules consistent with old granulomatous disease were noted.   
 
The Veteran was afforded a VA medical examination in February 2011.  He reported exposure to asbestos and ionizing radiation while performing his duties as a hull technician.  He stated that he was diagnosed with COPD and sarcoidosis in 2007.  He reported that he stopped smoking in 1999, and denied exposure to asbestos in his post-service employment.  The Veteran reported that he had been on oxygen since 2007.  The examiner determined diagnoses of COPD, sarcoidosis, granulomatous disease asymptomatic, and status post recurrent pneumonia and bronchitis.  The examiner concluded that although the Veteran had a history of asbestos exposure in service, there was no diagnosis of asbestosis.  The examiner explained that the Veteran had been seen by private pulmonologist and also followed in the pulmonary clinic at the VA medical center; however, none of the specialists had diagnosed him with asbestosis.  Objective tests including numerous chest CT scans and a high resolution CT scan dated July 30, 2010 did not document any evidence of interstitial lung disease pleural plaques or pleural calcifications.  The Veteran's current pulmonary function test did not note restrictive lung disease, which is found in asbestosis.  
 
The examiner further noted that a specialist had not given the Veteran a diagnosis of emphysema.  A December 2005 CT chest scan indicated mild emphysema, but emphysema was not diagnosed by chest x-rays nor CT scans.  The examiner concluded that the Veteran's emphysema was best diagnosed as COPD, since emphysema is a type of COPD.  In addition, his chronic bronchitis was a type of COPD.  The examiner opined that the Veteran's COPD is as likely as not due to his smoking history.  The examiner determined that the Veteran's chest X-ray revealed calcified granulomas, which are not uncommon.  There examiner also noted that a lack of evidence of granulomatous disease in the Veteran's STRs.  The examiner explained that sarcoid is a multisystem granulomatous disorder of unknown etiology.  The examiner concluded that none of the above diagnoses had their origin in service nor were they caused by exposure to asbestos.
 
In an October 2012 VA medical opinion, the examiner confirmed and clarified the Veteran's pulmonary conditions.  His sarcoidosis (which causes granulomas to form, so it is a granulomatous disease), calcified hilar lymph nodes and nodules (which are manifestations of his sarcoid i.e. granulomatous disease), COPD (which includes his emphysema and chronic bronchitis, are both part of the disease process of his COPD).  A high resolution computed tomography (HRCT) was performed to evaluate interstitial lung disease, such as asbestosis.  The examiner found no evidence of pleural lung disease, nor any evidence of asbestosis based on the Veteran's high resolution CT scan, which did not show any interstitial lung disease or pleural disease (hallmarks of asbestosis).  A pulmonary function test (PFT) was performed, and his respiratory conditions of sarcoid and COPD were noted.  Both conditions were active and causing pulmonary symptoms.  The examiner determined that his COPD is most likely for the obstructive findings on PFTs and his sarcoid along with his size (BMI of 38) are most likely responsible for the restrictive component seen on PFTs.  
 
The examiner opined that emphysema, COPD, sarcoidosis, pleural disease, calcified hilar lymph nodes or nodules, to include asbestos exposure, was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The examiner reasoned that the treating pulmonologists in the Jackson MS VA pulmonology clinic have not made a diagnosis of asbestosis.  The Veteran's present pulmonary symptoms are the results of his sarcoid and COPD.  The examiner noted that the cause of sarcoid is not known and has not as of yet been determined by medical science.  The examiner further opined that the most common cause of COPD is cigarette smoking and this is the likely cause of this Veteran's COPD.  The examiner explained that although the Veteran quit in 1999, he had smoked one pack per day since age 19 giving him a 24-pack year history of smoking.  This period of exposure was a much longer time than any other exposure that he may have had during his 2-year naval carrier, and therefore, would be the more likely cause of his COPD.  The examiner concluded that based on those findings, he was unable to relate his present lung disease to his military service.
 
The Veteran underwent a VA medical examination in September 2016.  The examiner confirmed the diagnoses of emphysema, COPD, and sarcoidosis.  The examiner noted that the Veteran's pulmonary sarcoidosis, a noncaseating granulomatous respiratory disease associated with calcific lymphadenopathy, resolved following immunosuppressive therapy.  The examiner opined that his pulmonary sarcoidosis was not incurred on active duty, nor clinically manifested within one year of active duty, and not caused by, the result of, or related to military duty or potential service exposures, to include, but not limited to, the Veteran's claimed exposures to asbestos, ionizing radiation, and/or environmental hazards.
 
The examiner further opined that the Veteran's emphysematous COPD, with "moderate" airway obstruction," requiring daily inhaled therapy, was not incurred on active duty, nor clinically manifested within one year of active duty, and not caused by, the result of, or related to military duty or potential service exposures, to include, but not limited to, the Veteran's claimed exposures to asbestos, ionizing radiation, and/or environmental hazards.  The examiner noted that the claim of asbestosis was unverified.  He explained that there was no evidence of focal or diffuse benign pleural plaque disease, no malignant mesothelioma or primary respiratory malignancy, and no pulmonary fibrotic disease.  The examiner noted that the Broncho-alveolar lavage (BAL) of 2007 was negative for asbestos fibers/bodies, which argues against any meaningful asbestos inhalation.  
 
The examiner noted that the cause of sarcoidosis, a multisystem disorder initiated by T lymphocyte, is obscure, but it has never been linked to asbestos, ionizing radiation, sandblasting dust, silica, lead paint, or mold or mildew exposure.  In addition, sarcoidosis has never been found to be more prevalent among service members than among the general population.  Likewise, sarcoidosis is not a later development of upper or lower respiratory tract infections, and acute infectious diseases do not predispose to its later development.  The examiner concluded that it could not be stated that the Veteran's in service environmental exposures or acute respiratory illnesses played any role in his subsequent development of sarcoidosis.

Applicable Laws

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).
 
Service connection may also be established for chronic diseases, including sarcoidosis, on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016).
 
Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).
 
First, for Veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device, there are certain diseases which are presumptively service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The enumerated diseases are leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile ducts, gall bladder, salivary gland, urinary tract (including the kidneys, renal pelvis, ureters, urinary bladder, and urethra), bone, brain, colon, lung, or ovary; multiple myeloma; lymphomas (except Hodgkin's disease); primary liver cancer (except if cirrhosis or hepatitis B is indicated); and bronchioloalveolar carcinoma.
 
Second, service connection can be established with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a "radiogenic disease."  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: all forms of leukemia except chronic lymphatic (lymphocytic) leukemia; any cancer; posterior subcapsular cataracts; non-malignant thyroid nodular disease; parathyroid adenoma; tumors of the brain and central nervous system; and lymphomas other than Hodgkin's disease.
 
Under section 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.
 
In pertinent part, section 3.311(b)(1) provides that upon initial review of a claim, when it is determined that (i) a Veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (ii) such Veteran subsequently developed a radiogenic disease, including prostate cancer; and (iii) such disease first became manifest within the applicable specified period, before its adjudication, the claim will be referred to the Under Secretary for Benefits for consideration as to whether sound scientific and medical evidence, including an advisory medical opinion from the Under Secretary for Health if necessary, indicates that the claimed disease resulted from exposure to radiation in service.
 
Finally, with respect to the third means of establishing service connection for a condition claimed to be due to exposure to ionizing radiation, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation).
 
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he suffers from a respiratory disease as a result of exposure to ionizing radiation, or asbestos, or other environmental hazards during the performance of his job, as a hull technician, while on active duty.  
 
As set forth above, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in three different ways.  Davis, 10 Vet. App. at 211; Rucker, 10 Vet. App. 71.  With respect to the first way of establishing service connection, 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) provide for presumptive service connection for certain enumerated diseases in Veterans who participated in a "radiation risk activity," including onsite participation in a test involving the atmospheric detonation of a nuclear device.  The Veteran has not participated in radiation risk activities, and the enumerated diseases in section 3.309(d) do not include respiratory disease.  Thus, section 3.309(d) provides no basis upon which to grant service connection respiratory disease.
 
Second, service connection may be established for certain radiogenic diseases pursuant to special development procedures specifically prescribed in 38 C.F.R. § 3.311.  Because respiratory disease is not amongst the enumerated radiogenic diseases, section 3.311 does not avail the Veteran with respect to those disabilities.  As set forth above, the evidence of record does not support a finding that the Veteran was exposed to ionizing radiation in service.  During service, the Veteran's occupational ionizing radiation exposure was evaluated on multiple occasions, and the examiners consistently determined that his lifetime exposure was 00.000 rem in service.  In addition, the Veteran himself denied exposure to ionizing radiation on his initial August 2004 compensation claim.  
 
Finally, service connection may be established with proof of actual direct causation, without regard to the statutory provisions concerning radiation exposure.  Combee, 34 F.3d at 1043-44.  Although the record contains clinical evidence showing post-service treatment a respiratory disability, none of the clinical evidence contains any indication that such disability was present in service, manifest to a compensable degree within one year of service separation, or is otherwise causally related to the Veteran's active service or any incident therein.  To the extent the record contains an indication as to the etiology of a respiratory disability; it is unfavorable as the records note that the source of Veteran's respiratory disease is due other factors, such as cigarette smoking.  
 
As set forth above, the Veteran was treated for symptoms of an upper respiratory infection in service; however, the record is silent for treatment or diagnosis of a respiratory disease during active duty.  The Veteran's November 1981 separation examination also reflects that an evaluation of his lungs and chest were determined to be normal.  The Veteran has acknowledged that a respiratory disease was not diagnosed in service; rather he asserts that his current respiratory disease is due to exposure to radiation and/or asbestos or environmental hazards.  See March 2010 Hearing Testimony.  In fact, the post-service record on appeal indicates that respiratory disease was not diagnosed until 2007, approximately twenty-six years after service separation.  Based on the record, the Board finds the most probative evidence establishes that respiratory disease was not present during service or manifest to a compensable degree within one year of service separation.
 
The Board also finds that the most probative evidence of record shows that the Veteran's current respiratory disability is not causally related to his active service or any incident therein, to include as due to exposure to asbestos, ionizing radiation, or environmental hazards.  As set forth in detail above, the February 2011 VA examiner opined that the Veteran's diagnoses of COPD, sarcoidosis, and granulomatous disease asymptomatic, did not have their origin in service nor were caused by exposure to asbestos.  The examiner also concluded that the Veteran did not have a diagnosis of asbestosis.  In October 2012, the VA examiner opined that emphysema, COPD, sarcoidosis, pleural disease, calcified hilar lymph nodes or nodules, to include asbestos exposure, was less likely than not incurred in or caused by the claimed in-service injury event or illness.  The examiner found no evidence of pleural lung disease, nor any evidence of asbestosis.  The examiner further opined that the most common cause of COPD is cigarette smoking and this is the likely cause of this Veteran's COPD.  The examiner explained that although the Veteran quit in 1999, he had smoked one pack per day since age 19 giving him a 24-pack year history of smoking.  This period of exposure was a much longer time than any other exposure that he may have had during his 2-year naval carrier, and therefore, would be the more likely cause of his COPD. 
 
As discussed in detail above, the September 2016 VA examiner opined that the Veteran's current respiratory diagnoses of pulmonary sarcoidosis, and emphysematous COPD was not incurred on active duty, nor clinically manifested within one year of active duty, and not caused by, the result of, or related to military duty or potential service exposures, to include, but not limited to, the Veteran's claimed exposures to asbestos, ionizing radiation, and/or environmental hazards.  The examiner concluded that the Veteran's pulmonary sarcoidosis, resolved following immunosuppressive therapy.  The examiner could not state that the Veteran's in service environmental exposures or acute respiratory illnesses played any role in his subsequent development of sarcoidosis.  The examiner also noted that the claim of asbestosis was unverified.  There was no evidence of focal or diffuse benign pleural plaque disease, no malignant mesothelioma or primary respiratory malignancy, and no pulmonary fibrotic disease.  
 
The Board considers these opinions to be persuasive and assigns them significant probative weight.  The opinions were based on an examination of the Veteran, a review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  In addition, the examiners considered the Veteran's contentions and provided rationales for their opinions, with citations to the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (providing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence").  The Board notes that there is no other competent evidence of record that contradicts those opinions or otherwise suggests a link between the Veteran's respiratory disability and his active service or any incident therein.  
 
The Board has also considered the Veteran's assertion that his respiratory disease may be related to exposure to asbestos, ionizing radiation, or environmental hazards.  As discussed in detail above, the Veteran submitted numerous scientific articles and publications regarding his claimed disabilities.  However, the articles and publications contain general information pertaining to their subjects and are not case specific regarding the connection between the Veteran's claimed in-service exposures and current respiratory disease.  The Veteran also submitted a November 2006, email sent to him by Lung Line Nurse, which stated that computed tomography scan findings that were "described" were" compatible with pulmonary asbestos[sic] and emphysema."  The email, however, does not indicate the source of the opinion, nor does it identify a diagnosis of a known asbestos-related illness.
 
The Board notes that the Veteran denied exposure to asbestos on his initial August 2004 compensation claim; however, he has since submitted evidence suggesting exposure to asbestos.  This includes a copy of a VA memorandum stating the likelihood that Navy personnel would have been exposed to asbestos, based on the job titles.  For a Hull Technician, exposure was "highly probable."  In addition, he submitted lay statements from fellow servicemen concerning asbestos while serving in the navy.  Therefore, the Veteran's in service exposure to asbestos is recognized. 
 
The mere exposure to a potentially harmful agent, such as asbestos, however, is not sufficient to establish entitlement to service connection.  The medical evidence must show not only a currently diagnosed disability, but also a nexus, or causal connection, between the current disability (respiratory disease) and in-service asbestos exposure.  
 
Although the Veteran believes that his respiratory disease is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of respiratory disabilities are matters not capable of lay observation, and require medical expertise to determine.  Questions of competency notwithstanding, the Board concludes that the February 2011, October 2012, and September 2016 VA examiners, who possess a higher degree of expertise, outweigh the Veteran's opinion as to the etiology of his respiratory disability.  Accordingly, the weight of the evidence is against the claim for service connection for a respiratory disease (to include emphysema, chronic obstructive pulmonary disease (COPD), sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules), to include as due to exposure to asbestos, ionizing radiation, or environmental hazards.
 
In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because, however, the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a respiratory disease (to include emphysema, chronic obstructive pulmonary disease (COPD), sarcoidosis, granulomatous disease, pleural disease, calcified hilar lymph nodes, and nodules), to include as due to exposure to asbestos, ionizing radiation, or environmental hazards is denied.




____________________________________________
James March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


